The following opinion of the Court was de1ive~ed by Judge ROANE.
The Court
is of opinion that Ilie 2d. section of the Act of 1792, cli. 103, only, extends to cases of' slaves brought in by the absolute owner of them, and not to such as are brought in by wrong doers, or by those having oniy a limited interest in them. We are not disposed to give a construction to the general words of an Act, which would ~s11l)j ccl the property of innocent individuals to loss by the acts of third persons: and as to a construction favouring a partial emancipation during the interest of a particular tenant, it will not be adopted by the Court, because, in addition to other reasons, it would produce the same result, to the injury of the reversioner or remainder man.
The construction adopted by the Court is justified by analogy to the Act of 1806, (R. Code, Edi. of 1808, p. 95.) the present law on the sul~jeet, which expi'essly provides that "all the right" of the person briiiging in a slave shall be forfeited, and the slave be sold for the term for which lie is owned by the importer. This sale, too, it is to be remarked, will not enable the slave to abscond, as a partial ema~icipation would, and thus enable him to defeat the hiterest of the person in remainder.
On these groimds, the Court reverses the judgment of the District Court, and affirms that of the County- Court.